IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 DAVID E. FERRARA,                             : No. 55 WM 2021
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 COMMONWEALTH OF PENNSYLVANIA                  :
 AND ATTORNEY GENERAL OF                       :
 PENNSYLVANIA,                                 :
                                               :
                     Respondents               :


                                       ORDER



PER CURIAM

      AND NOW, this 15th day of December, 2021, the Application for Leave to File

Original Process is GRANTED. The Petition for Writ of Habeas Corpus, the Application

for Immediate Hearing, and the Petition for Default are DENIED.